Citation Nr: 0904198	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1945 through 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The Veteran appeared at a Travel 
Board hearing in June 2007, held at the RO in Newark, New 
Jersey.

In August 2007, the Board issued a decision denying the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran and the Secretary of Veterans Affairs 
filed a joint motion requesting that the Board's August 2007 
decision be vacated and that the matter be remanded to the 
Board for further development.  The joint motion was granted 
by the Court in its March 2008 order.

Additionally, in January 2009, the Veteran submitted 
additional evidence in the form of a January 2009 Independent 
Medical Examination from Dr. Gary L. Winfield.  This new 
evidence was accompanied by a properly executed waiver 
pursuant to 38 C.F.R. § 20.1304(d).  The Board has received 
this evidence and incorporated it into the claims file for 
consideration as part of the record on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the Veteran underwent a VA audiological 
examination to assess the nature and etiology of his claimed 
hearing loss and tinnitus.  The examiner's December 2004 
report notes that the claims file was not reviewed prior to 
the examination.  Although the examiner provided a diagnosis 
of mild to severe bilateral sensorineural hearing loss, he 
withheld his final opinion regarding the etiology of the 
Veteran's hearing loss until after the claims file could be 
reviewed.

After a review of the claims file, in January 2005, the 
examiner issued two addendum reports that separately 
addressed the claimed bilateral hearing loss and tinnitus.  
In his addendums, the examiner confirmed his diagnosis of 
bilateral sensorineural hearing loss and provided a diagnosis 
of tinnitus.  The addendums, however, do not provide the 
examiner's opinion as to the etiology of either the diagnosed 
hearing loss or tinnitus.  Moreover, neither of the 
examiner's addendums addresses the veteran's in-service 
hearing examination which was performed as part of the 
Veteran's January 1945 enlistment examination.  Finally, the 
Board also notes that more than four years have passed since 
the Veteran's VA audiological examination.  A new examination 
will be necessary to assess the current severity of his 
current level of disability.  Under the circumstances, a new 
VA audiological examination and claims file review should be 
performed, and a new VA examination report should be issued, 
addressing the issues set forth above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination, to determine 
the nature, etiology, and present 
severity of his diagnosed bilateral 
sensorineural hearing loss and 
tinnitus.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the 
examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not (e.g., a 
50 percent or greater probability) that 
each diagnosed disorder is 
etiologically related to the veteran's 
period of active service, including in-
service noise exposure.  

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete and thorough rationale for the 
opinions, with references to all 
relevant military treatment records and 
post-service private treatment records 
(particularly the Veteran's January 
1945 enlistment examination and the 
January 2009 report from Dr. Gary L. 
Winfield), as "[i]t is the factually 
accurate, fully articulated, sound 
reasoning for the conclusion, not the 
mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

2.  The VA examination report should 
then be reviewed to ensure that all 
requested findings, opinions, and 
conclusions have been fully addressed 
by the examiner.  If not, the 
examination report should be returned 
to the examiner for completion.
 
3.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
bilateral sensorineural hearing loss and 
tinnitus should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



